Citation Nr: 0124799	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from July 1974 to November 1977.  He died in 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The VCAA did 
away with the concept of a well-grounded claim and also 
imposed additional duties and obligations on the VA in 
developing claims.  The new regulatory provisions 
implementing the VCAA were published by the VA on August 29, 
2001.  These regulatory and statutory changes are applicable 
to all claims filed on or after the date of enactment of the 
VCAA of 2000 and also apply to claims filed before the date 
of enactment and not yet final as of that date.  Thus, these 
new statutory and regulatory provisions do apply in the 
present case and will be considered herein as explained 
below.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In the present case, all pertinent medical evidence that has 
been identified has been obtained and considered by the RO.  
In an RO letter of November 1999, the appellant was advised 
of the nature and type of evidence necessary to support her 
claim and was asked to identify any such existing evidence.  
In December 1999, she responded that no such evidence was 
available.  Thereafter, she was given the opportunity to 
elaborate on her claim at a hearing on appeal in January 
2001.  She was also furnished a statement of the case (SOC) 
that listed the evidence considered, the applicable statutory 
and regulatory criteria and the reasons and bases for the 
decision.  The record also shows that the appellant was given 
the opportunity to furnish medical evidence and opinion in 
support of her claim and that she has done so.  

It is neither suggested by the appellant nor shown in the 
record that there is any additional evidentiary or procedural 
development including that under the VCAA or its implementing 
regulations, that would possibly benefit the appellant in the 
prosecution of her claim.  The Board finds that the duty to 
assist and notification requirements of the VCAA and its 
implementing regulations have been substantially satisfied.  

Since the appellate record is complete, further development 
would not serve any useful purpose.  Further, as there is no 
additional evidence relevant to the issue at hand, the Board 
is able to proceed with review of the appellant's claim at 
this time without prejudice to her.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's death certificate shows the immediate cause 
of his death in September 1999 as Hepatitis C (likely as not 
contracted while in Vietnam) with approximate onset 20 to 24 
years prior to death.  Shown as underlying causes were 
cirrhosis, hepatorenal syndrome and spontaneous bacterial 
peritonitis with ARD (acute respiratory disease).  

3.  Hepatitis C and the other conditions noted on the death 
certificate were not present during service, were initially 
manifested many years post-service and are not shown to have 
been otherwise related to service.  

4.  At the time of his death, the veteran was not service-
connected for any disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for the presence of 
hepatitis C or any of the other conditions listed on the 
death certificate and they were not first shown until many 
years postservice.  During his lifetime, the veteran's only 
dealings with VA were for educational benefits and at the 
time of his death he was not service connected for any 
disability.  

In October 1999, the appellant filed a claim for service 
connection for cause of the veteran's death submitting a 
death certificate and private treatment records from 1998 and 
1999.  The death certificate showed the immediate cause of 
his death in September 1999 to be hepatitis C (likely as not 
contracted while in Vietnam) with approximate onset 20 to 24 
years prior to death.  Also listed on the certificate were 
cirrhosis, hepatorenal syndrome and spontaneous bacterial 
peritonitis with ARD.  The death certificate was signed by 
Stephen Hutto, M.D., who the record shows treated the veteran 
from 1998 to the time of his death.  The medical records 
submitted show treatment by Dr. Hutto beginning in October 
1998.  At that time, Dr. Hutto noted that the veteran had 
admitted a history of IV drug abuse in the 1970s.  The 
veteran also reported that seven or eight years previously he 
had attempted to give blood, but was denied and was advised 
that he should seek immediate medical attention.  He stated 
that he had never followed up on this recommendation.  Dr. 
Hutto's treatment records as well as those of other treating 
physicians in 1998 through 1999 show the veteran's hepatitis 
C was attributed by them to his IV drug abuse during the 
1970s.  

The appellant's representative performed research on "jet 
injectors" used for inoculations in service and furnished 
his findings to Dr. Hutto in a letter, dated May 19, 2000.  
(His research findings are of record.)  He advised the 
physician that his research showed that if such injections 
were done improperly then disease could result.  He also 
advised the physician that it was probable that the veteran 
had received more than one such injection during service, but 
that this could not be proved or disproved as no records as 
to the type of injection given the veteran were kept by the 
military.  

In a letter, dated May 31, 2000, Dr. Hutto noted that it had 
been brought to his attention that the veteran was involved 
in mass jet inoculations while in service and that this has 
been shown to be a possible transmission for hepatitis C if 
they were not administered properly.  Based on this 
information, he stated that it is as likely as not that the 
veteran contracted hepatitis C from improperly managed mass 
jet inoculation, as it is that he contracted the disease from 
very short-term IV drug experimentation.  

At a hearing on appeal in January 2001, the appellant 
reported that the veteran had first been diagnosed with 
hepatitis C in December 1997.  She testified that the veteran 
had told her that he had received jet injections during 
service.  She also stated that the veteran had used drugs for 
a short time during the 1970s, but she was not sure if he had 
used them while he was in Vietnam.  

A VA physician reviewed the claims folder including Dr. 
Hutto's May 2000 letter and provided an opinion in January 
2001.  He noted that while the veteran had received multiple 
inoculations during service, the method of inoculation was 
not identified in the service medical records.  He felt that 
it was impossible to state the exact manner in which the 
veteran was contaminated.  However, he noted that there was 
documentary evidence that the veteran used IV drugs in 
Vietnam, which certainly could have been the source of the 
infection.  He noted that it was conceivably possible that 
the veteran could have received the infection through the 
immunization procedures if they were not properly performed.  
He opined that it was more likely than not that the veteran 
was infected from IV drug use rather than from an 
immunization procedure.  

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including cirrhosis and renal disease, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted only when a disability or 
cause of death was incurred or aggravated in the line of 
duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

As is evident from the above summary of the evidence 
contained in the claims folder, the cause of the veteran's 
death was certified as hepatitis C.  However, the service 
medical records are negative as to the presence of hepatitis 
C as well as for any of the other conditions listed on the 
veteran's death certificate.  There also is no showing of the 
presence of hepatitis C or any of the other listed conditions 
over the years from service discharge until the late-1990s 
when hepatitis C and the other conditions were first 
identified.  A history provided by the veteran at that time 
suggested the possible presence of hepatitis C about seven or 
eight years earlier; however, this was still many years 
postservice.  Thus, there is no documented medical evidence 
of record showing that any of the conditions reported on the 
death certificate were present during service or that any 
terminal condition subject to presumption was manifest to a 
compensable degree during the initial post-service year.  

The appellant's principal argument is that the cause of the 
veteran's death, hepatitis C, resulted from service.  
However, she has submitted no clinical evidence in support of 
this argument and such is not otherwise contained in the 
record.  The only medical evidence of record relating 
hepatitis C to the veteran's period of service on any basis 
is the opinion of Dr. Hutto, who treated the veteran 
beginning in 1998 up to the time of his death.  The record 
shows that initially, Dr. Hutto attributed the veteran's 
hepatitis C to his IV drug use during the 1970s, which the 
veteran freely admitted.  This history of IV drug usage 
during the 1970s was consistently reported by the veteran to 
Dr. Hutto and to other treating physicians during 1998 and 
1999.  No other possible source for hepatitis C was 
identified in the veteran's 1998-99 treatment records by 
history or opinion.  The record shows that when Dr. Hutto 
signed the veteran's death certificate in September 1999 that 
he certified death as due to "hepatitis C (likely as not 
contracted while in Vietnam) with approximate onset 20 to 24 
years prior to death."  It is clear based on Dr. Hutto's 
death certification that he was attributing the veteran's 
hepatitis C to the veteran's IV drug use during the 1970s and 
specifically to such drug use while serving in Vietnam.  In 
this regard, the Board notes that in his letter of May 2000 
changing his opinion, Dr. Hutto stated that it had just been 
brought to his attention that the veteran was involved in 
mass jet inoculations in service.  Thus, his certification of 
the cause of death, hepatitis C, as contracted in Vietnam had 
to be based on the veteran's IV drug use since by the 
doctor's own statement he was unaware of any jet inoculation 
theory at the time he signed the death certificate.  

In reviewing the favorable opinion of Dr. Hutto, the Board 
notes that it rests on assumptions rather than facts.  First, 
it must be assumed that the veteran received jet inoculations 
in service, a fact that is neither confirmed nor disproved by 
the service medical records.  Second, even if the veteran was 
the subject of such jet inoculations, it must further be 
assumed that one or more of these inoculations was given 
improperly and resulted in infection, a fact that is not 
documented in the present record.  That any inoculation 
received by the veteran was improperly administered is mere 
speculation and is not supported by the evidentiary record.  
Thus, Dr. Hutto has based his most recent opinion on the 
assumption that the veteran was involved in mass jet 
inoculations in service and that one or more of these 
inoculations were not administered properly.  The Board finds 
that Dr. Hutto's recent opinion as to etiology is speculative 
in nature, not supported by the record, and is contrary to 
his former opinion, which was based on a consistent history 
of IV drug use provided to him and the other physicians by 
the veteran.  The opinion by the VA physician, which is 
essentially the same as Dr. Hutto's initial opinion, is given 
more credence by the Board as it is based on the documented 
history of IV drug use during the 1970s and does not require 
speculation as to pertinent facts in order to support the 
opinion rendered.  

Finally, the Board would note that even if the veteran 
contracted hepatitis C as a result of his IV drug use while 
in Vietnam as initially opined by Dr. Hutto, this would not 
serve as a basis for a grant of service connection for cause 
of the veteran's death.  Governing regulations provide that 
direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, as 
was this one, not the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301.  Thus, even if hepatitis C were 
shown to be the result of IV drug abuse in Vietnam, it could 
not serve as the basis for service connection for cause of 
death under 38 C.F.R. § 3.301.  

The Board has also considered the appellant's contentions and 
testimony with respect to the etiology of the veteran's 
hepatitis C, but as a lay person, she is not competent to 
offer a medical opinion on its etiology or to link it to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After careful review of the record, the Board finds that the 
weight of the evidence is against the claim for service 
connection for cause of the veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection for the cause of the veteran's death must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

